Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The RCE filed on April 6th, 2022 has been received and entered.
Claims 1, 9, and 17 have been amended.
Claims 1-20 now remain pending and are allowed with examiner’s amendment presented herein.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Annie Ochs (Registration Number 78,271) on May 12th, 2022 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 

IN THE CLAIMS:
Please cancel claims 3, 4, 6, 7, 11, 12, 14, and 15.
Please amend claims 1, 9, 17-20 as follows:

Claim 1.	(CURRENTLY AMENDED) A method of improving software code, the method comprising:
recording, by a system comprising a processor, a run of existing code, wherein the existing code makes up at least a portion of an application and is written in a first programming language;
generating, by the system, a behavior model based on the recorded run, wherein generating the behavior model comprises:
identifying and labeling one or more functional areas of the existing code; and
identifying one or more code paths connecting steps performed by the existing code; 
generating, by the system, an architecture depiction of the at least a portion of the application depicting one or more features of the application, wherein generating the architecture depiction comprises generating a high-level view of the existing code by rolling up the one or more code paths;
generating, by the system, new code based at least on the behavior model and a target programming language, wherein the target programming language is distinct from the first programming language;
deploying, by the system, the new code in a target environment; and
comparing, by the system, behavior of the new code to one or more of the existing code, predicted behaviors, and desired behaviors.
Claim 3.	(CANCELED)
Claim 4.	(CANCELED)
Claim 6.	(CANCELED)
Claim 7.	(CANCELED)
Claim 9.	(CURRENTLY AMENDED) One or more non-transitory computer-readable storage media having program instructions stored thereon that, when read and executed by a processing system, direct the processing system to at least:
record a run of existing code, wherein the existing code makes up at least a portion of an application and is written in a first  programming language;
generate a behavior model based on the recorded run, wherein generating the behavior model comprises:
identifying and labeling one or more functional areas of the existing code; and
identifying one or more code paths connecting steps performed by the existing code;

generate an architecture depiction of the at least a portion of the application depicting one or more features of the application, wherein generating the architecture depiction comprises generating a high-level view of the existing code by rolling up the one or more code paths;
generate new code based at least on the behavior model and a target environment, wherein the new code is written in a second code language that is distinct from the first  programming language;
deploy the new code in a target environment; and
compare behavior of the new code to one or more of the existing code, predicted behaviors, and desired behaviors.
Claim 11.	(CANCELED)
Claim 12.	(CANCELED)
Claim 14.	(CANCELED)
Claim 15.	(CANCELED)
Claim 17.	(CURRENTLY AMENDED) A computing apparatus comprising:
one or more computer-readable storage media;
a processing system operatively coupled with the one or more computer-readable storage media; and
program instructions stored on the one or more computer-readable storage media that, when executed by the processing system, direct the processing system to at least:
record a run of existing code, wherein the existing code makes up at least a portion of an application and is written in a first  programming language;
generate a behavior model based on the recorded run, wherein to generate the behavior model, the program instructions direct the processing system to:
identify one or more functional areas of the existing code; and
identify one or more code paths connecting steps performed by the existing code; 
generate an architecture depiction of the at least a portion of the application depicting one or more features of the application, wherein generating the architecture depiction comprises generating a high-level view of the existing code by rolling up the one or more code paths;
generate new code based at least on the behavior model and a target programming language, wherein the target programming language is distinct from the first programming language;
deploy the new code in a target environment; and
compare behavior of the new code to one or more of the existing code, predicted behaviors, and desired behaviors.

Claim 18.	(CURRENTLY AMENDED) The computing apparatus of claim 17, wherein the program instructions further direct the processing system to characterize the application based on the behavior model, wherein characterizing the application based on the behavior model comprises:
characterizing one or more features of the application; and
characterizing one or more of dependencies, logic, and data queries.

Claim 19.	(CURRENTLY AMENDED) computing apparatus of claim 17, wherein to generate the behavior model, the program instructions further direct the processing system to identify decision points and code branches between functional areas of the existing code. 
Claim 20.	(CURRENTLY AMENDED) The computing apparatus of claim 17, wherein the program instructions further direct the processing system to enable display of the architecture depiction. 


--End--

Allowable Subject Matter
Claims 1-2, 5, 8-10, 13, and 16-20 are allowed and renumbered as 1-12.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Englehart et al. (US Patent No. 9,891,894), discloses a model-based development process that may facilitate creation of a model using a functional block diagram and generating code therefrom to develop program code based on the model while preserving continuity between versions of generated code. Moreover, Awad Ali et al. (Technique for Early Reliability Prediction of Software Components Using Behaviour Models, PLoS ONE, 2016), another prior art of record, discloses a reliability prediction technique that, pragmatically, synthesizes system behaviour in the form of a state machine, given a set of scenarios and corresponding constraints as input. The state machine is utilized as a base for generating the component-relevant operational data. The state machine is also used as a source for identifying the nodes and edges of a component probabilistic dependency graph (CPDG). Based on the CPDG, a stack-based algorithm is used to compute the reliability. However, Englehart et al. and Awad Ali et al., singularly or in combination, fail to teach or fairly suggest “generating, by the system, a behavior model based on the recorded run, wherein generating the behavior model comprises: identifying and labeling one or more functional areas of the existing code; and identifying one or more code paths connecting steps performed by the existing code; and generating, by the system, an architecture depiction of the at least a portion of the application depicting one or more features of the application, wherein generating the architecture depiction comprises generating a high-level view of the existing code by rolling up the one or more code paths; generating, by the system, new code based at least on the behavior model and a target programming language, wherein the target programming language is distinct from the first programming language; deploying, by the system, the new code in a target environment; and comparing, by the system, behavior of the new code to one or more of the existing code, predicted behaviors, and desired behaviors.”  The prior arts of record failed to disclose the above claimed features as recited in as such a manner in independent claims 1, 9, and 17, thus all pending claims are allowed over prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        June 7th, 2022